Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 24, 28-36, 39, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knickerbocker et al. (Pub No. US 2009/0085217 A1, hereinafter Knickerbocker).
	With regards to claim 21, Knickerbocker teaches a semiconductor package, comprising: 
a substrate (see annotated Fig. 1A, substrate 112); 
through-electrodes penetrating the substrate (see annotated Fig. 1A, through-electrodes 114); 
first bumps spaced apart from each other in a first direction parallel to a top surface of the substrate, the first bumps being electrically connected to the through-electrodes, respectively (see annotated Fig. 1A, first bumps shown and electrically connected through-electrodes 116); 
at least one second bump disposed between the first bumps, the at least one second bump being electrically insulated from the through-electrodes (see annotated Fig. 1A, second bump disposed between the first bumps and electrically insulated from the through-electrodes associated with first bumps); and 
an underfill covering the substrate, the first bumps, and the at least one second bump, wherein the first bumps and the at least one second bump constitute one row in the first direction, and wherein at least one second bump is disposed at a higher level from the substrate than the first bumps (see annotated Fig. 1A, 9A-9C, underfill 950 formed, first and second bumps constitute as one row in the provided perspective of Fig. 1A, second bumps higher than first bumps).


    PNG
    media_image1.png
    485
    545
    media_image1.png
    Greyscale

With regards to claim 24, Knickerbocker teaches the semiconductor package as claimed in claim 21, further comprising: a pad disposed between each of the through-electrodes and each of the first bumps (see Fig. 1A, pad 102P disposed between through-electrodes 114 and first bumps).

With regards to claim 28, Knickerbocker teaches the semiconductor package as claimed in claim 21, wherein the first bumps and the at least one second bump have thicknesses in a second direction perpendicular to the top surface of the substrate, and wherein the thicknesses of the first bumps are substantially equal to the thickness of the at least one second bump (see Fig. 1A, first bumps and second bumps with “substantially” equal thickness; substantially is relative).

	With regards to claim 29, Knickerbocker teaches the semiconductor package as claimed in claim 21, wherein an upper portion of each of the first and second bumps includes a solder, and wherein the underfill is melted at a temperature equal to or lower than a melting point of the solder to have fluidity (product by process claims not afforded significant patentable weight, supper portions of bumps contain solder, see ¶33).

With regards to claim 30, Knickerbocker teaches the semiconductor package as claimed in claim 21, wherein a top surface of the underfill is disposed at a substantially same level as or a higher level than a topmost portion of a top surface of the at least one second bump, based on a top surface of the substrate (see annotated Fig. 1A, top surface of second bump level substantially same level as underfill that will fill the gap).

With regards to claim 31, Knickerbocker teaches a semiconductor package, comprising: 
a substrate (see annotated Fig. 1A, substrate 110); 
through-electrodes penetrating the substrate (see annotated Fig. 1A, through-electrodes 116); 
an insulating pattern on the substrate, the insulating pattern having through-holes exposing the through-electrodes, respectively (see annotated Fig. 1A, insulating pattern 112 with through-holes exposing through-electrodes 116 in substrate 110); 
first bumps disposed on the substrate, and connected to the through-electrodes via the through-holes, respectively (see annotated Fig. 1A, first bumps connected to through-electrodes 116 through through-holes from 112); 
at least one second bump disposed on the insulating pattern, and disposed between the first bumps immediately adjacent to each other (see annotated Fig. 1A, second bump on insulating pattern 112 and disposed between first bumps immediately adjacent to each other); and 
an underfill covering the substrate, the insulating pattern, the first bumps, and the at least one second bump, wherein the at least one second bump is electrically insulated from the through-electrodes by the insulating pattern (see annotated Fig. 1A, 9A-9C, also see ¶68, underfill 950 filled in gap and covering claimed features, second bump electrically insulated form through-electrodes 114 of insulating pattern).



    PNG
    media_image2.png
    485
    545
    media_image2.png
    Greyscale

With regards to claim 32, Knickerbocker teaches the semiconductor package as claimed in claim 31, wherein a level of a bottom surface of the at least one second bump from a top surface of the substrate is higher than levels of bottom surfaces of the first bumps from the top surface of the substrate (see annotated Fig. 1A, bottom level of second bumps higher than bottom level of first bumps).

With regards to claim 33, Knickerbocker teaches the semiconductor package as claimed in claim 31, wherein the first bumps spaced are apart from each other in a first direction parallel to a top surface of the substrate, and wherein the first bumps and the at least one second bump constitute one row in the first direction (see annotated Fig. 1A, first bumps spaced apart in parallel direction to top surface of substrate 110, first/second bumps as one row in annotated Fig. 1A perspective).

With regards to claim 34, Knickerbocker teaches the semiconductor package as claimed in claim 31, further comprising: a pad disposed between each of the through-electrodes and each of the first bumps (see annotated Fig. 1A, pad 102P disposed between each of through-electrodes 114 and upper portions of first bumps).

With regards to claim 35, Knickerbocker teaches the semiconductor package as claimed in claim 34, wherein a thickness of the insulating pattern is greater than a thickness of the pad (see annotated Fig. 1A, thickness of insulating pattern 112 greater than thickness of pad 102P).

With regards to claim 36, Knickerbocker teaches the semiconductor package as claimed in claim 31, wherein the first bumps include: 
a pair of first bumps spaced apart from each other in a first direction by a first distance, the pair of first bumps being immediately adjacent to each other (see annotated Fig. 1A, pair of first bumps shown as the leftmost); and 
another pair of first bumps spaced apart from each other in the first direction by a second distance greater than the first distance, wherein the at least one second bump is provided between the another pair of first bumps (see annotated Fig. 1A, another pair shown as the middle and rightmost set, separated by distance greater than the first distance from leftmost set; second bump between the another pair of first bumps).


With regards to claim 39, Knickerbocker teaches the semiconductor package as claimed in claim 31, wherein the first bumps and the at least one second bump have thicknesses in a second direction perpendicular to a top surface of the substrate, and wherein the thicknesses of the first bumps are substantially equal to the thickness of the at least one second bump (see Fig. 1A, first bumps and second bumps with “substantially” equal thickness; substantially is relative).

With regards to claim 40, Knickerbocker teaches the semiconductor package as claimed in claim 31, wherein a top surface of the underfill is disposed at a substantially same level as or a higher level than a topmost portion of a top surface of the at least one second bump, based on a top surface of the substrate (see annotated Fig. 1A, top surface of second bump level substantially same level as underfill that will fill the gap).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knickerbocker as applied to claim 37 above.
With regards to claim 37, Knickerbocker is silent teaching the semiconductor package as claimed in claim 36, wherein the at least one second bump includes a plurality of second bumps, wherein the second bumps immediately adjacent to each other are spaced apart from each other in the first direction by a third distance, and wherein the third distance is substantially equal to or smaller than the first distance.
It would have been obvious to a person having ordinary skill in the art at the time of filing to change the size/proportion of the third distance to be substantially equal/smaller than the first distance since the claimed relative dimensions would not perform differently than the prior art device.  Here, one may attempt to reach the claimed configuration to fulfill specific route mapping requirements for a particular application. 

With regards to claim 38, Knickerbocker is silent teaching the semiconductor package as claimed in claim 37, wherein the first bump and the second bump immediately adjacent to each other are spaced apart from each other in the first direction by a fourth distance, and wherein the fourth distance is substantially equal to or smaller than the first distance.
It would have been obvious to a person having ordinary skill in the art at the time of filing to change the size/proportion of the fourth distance to be substantially equal/smaller than the first distance since the claimed relative dimensions would not perform differently than the prior art device.  Here, one may attempt to reach the claimed configuration to fulfill specific route mapping requirements for a particular application. 

Allowable Subject Matter
Claims 22, 23, 25-27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML